—In an action for a divorce and ancillary relief, the defendant appeals from an order of the Supreme Court, Queens County (Lonschein, J.), dated December 1, 1998, which denied his motion to vacate an amended judgment of the same court, dated December 21, 1994, entered upon his default in appearing at a hearing and following an inquest, inter alia, for arrears of child support.
Ordered that the order is affirmed, with costs.
A party attempting to vacate a default judgment must establish both a reasonable excuse for the default and a meritorious defense (see, Roussodimou v Zafiriadis, 238 AD2d 568; Putney v Pearlman, 203 AD2d 333). The defendant failed to satisfy that standard in this case. O’Brien, J. P., Sullivan, Goldstein and Feuerstein, JJ., concur.